Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buffer air outlet receiving both the exhausted compressor and turbine airflows or mixed airflow (Claim 1 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1, line 17 is objected to because of the following informalities:  “the mixed airflow” should be - -a mixed airflow- -.  Appropriate correction is required
Claim 1, line 20 is objected to because of the following informalities:  “mixedairflow” should be - - mixed airflow- -.  Appropriate correction is required
Claim 17, line 6-7 is objected to because of the following informalities:  “a combined outlet” should be - -a common outlet- -.  Appropriate correction is required.
Claim 17, line 14 is objected to because of the following informalities:  “the combined outlet” should be - -a combined outlet- -.  Appropriate correction is required.
Claim 17, line 16 is objected to because of the following informalities:  “an aircraft” should be - -the aircraft- -.  Appropriate correction is required.
Claim 17, line 28 is objected to because of the following informalities:  “a common conduit” should be - -the common conduit- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1, line 19-21 recites “the buffer air outlet in communication with the mixed airflow supplied from the exhausted turbine airflow and the exhausted compressor airflow” and claim 9, line 24-26 recites “the buffer air outlet receiving exhausted turbine airflow and the exhausted compressor airflow”.  The drawings and specification do not show or state that the buffer air outlet receiving the mixed airflow or the exhausted turbine and compressor airflows.  Applicant states that Figure 6 shows the buffer air outlet, 110, receiving the exhausted turbine and compressor airflows.  In Figure 6, 110 receives only the exhausted compressor airflow from 84 and not the mixed airflow from 90.  For these reasons, these claim limitation are considered new matter.
Claim 3, line 1-2 recites “the buffer air outlet is…in communication with the turbine outlet”.  The drawings and specification do not show or state that the buffer air outlet is in communication with the turbine outlet.  The instant application shows the buffer air outlet receiving air from either the compressor outlet or the lower pressure tap.  For this reason it is considered new matter.
Claim 11, line 1-2 recites “the buffer air outlet is..downstream of both the compressor section and turbine section of the turbocompressor”.  The drawings and specification do not show or state that the buffer air outlet is downstream of the turbine outlet and compressor outlet.  For this reason, it is considered new matter.
Claims dependent thereon are rejected for the same reasons.

Allowable Subject Matter
Claim 17 is allowed.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.  
Applicant asserts that Figure 6 shows the buffer air outlet, 110, receiving the exhausted turbine and compressor airflows or mixed airflow.  Examiner respectfully disagrees.  In Figure 6, 110 receives only the exhausted compressor airflow from 84 and not the mixed airflow from 90.  
Applicant asserts that the amendment overcomes the 112 rejections.  Examiner respectfully disagrees. The 112(a) new matter rejections remain for the reasons described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hipsky et al (US 20130174573 as referenced in OA dated 11/8/2021) discloses a similar environmental system for an aircraft.
Mackin et al (US 20160369705 as referenced in OA dated 11/8/2021) discloses a turbocompressor having two outlets.
Suciu (US 20130098059 as referenced in OA dated 11/8/2021) discloses a turbocompressor feeding an engine buffer air system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.